STURTEVANT, J.
This is an appeal by the sureties on a contractor’s bond from a judgment in favor of a material-man. The ease is parallel in all of its' facts with the case entitled W. P. Fuller & Co. v. Chatham et al., 53 Cal. App. 800 [200 Pac. 293]. A petition to have that case heard and determined by the supreme court was by that court denied September 15, 1921.
Since this case was filed, the Puller ease was heard and determined on appeal. Counsel for appellants have courteously called to our attention the above facts.'
On the authority of the Puller case the judgment is affirmed.
Nourse, J., and Langdon, P. J., concurred.